     Case 3:19-cr-30018-DJC Document 27-3 Filed 06/17/19 Page 1 of 16
                                                                        1




 1                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS
 2

 3

 4                                       )
      UNITED STATES OF AMERICA,          )
 5                                       )
                 Plaintiff,              )
 6                                       )   Criminal Action Nos.
      v.                                 )   3:16-CR-30038-MGM and
 7                                       )   3:18-CR-30025-MGM
      CARLOS MALDONADO,                  )
 8                                       )
                 Defendant.              )
 9                                       )

10

11                 BEFORE THE HONORABLE MARK G. MASTROIANNI
                          UNITED STATES DISTRICT JUDGE
12

13                                STATUS CONFERENCE

14
                                    July 23, 2018
15                                   10:08 a.m.

16

17
                            United States Courthouse
18                        Franklin Courtroom, 3rd Floor
                                300 State Street
19                      Springfield, Massachusetts 01105

20

21
                              Linda Walsh, RPR, CRR
22                           Official Court Reporter
                    John J. Moakley United States Courthouse
23                        One Courthouse Way, Room 5205
                          Boston, Massachusetts 02210
24                            lwalshsteno@gmail.com

25
     Case 3:19-cr-30018-DJC Document 27-3 Filed 06/17/19 Page 2 of 16
                                                                        2




 1    APPEARANCES:

 2    On Behalf of the Government:

 3          UNITED STATES ATTORNEY'S OFFICE
            By: AUSA Todd E. Newhouse
 4          300 State Street, Suite 230
            Springfield, Massachusetts 01105
 5          413-785-0109
            todd.newhouse@usdoj.gov
 6
            UNITED STATES ATTORNEY'S OFFICE
 7          By: AUSA Greg A. Friedholm
            Donahue Federal Building
 8          525 Main Street, Suite 206
            Worcester, Massachusetts 01608
 9          (508) 368-0100
            greg.friedholm@usdoj.gov
10
      On Behalf of the Defendant:
11
            FEDERAL PUBLIC DEFENDER OFFICE
12          By: Miriam Conrad, Esq.
            51 Sleeper Street, Fifth Floor
13          Boston, Massachusetts 02210
            617-223-8061
14          miriam_conrad@fd.org

15

16

17

18

19                      Proceeding reported and produced
                         by computer-aided stenography
20

21

22

23

24

25
             Case 3:19-cr-30018-DJC Document 27-3 Filed 06/17/19 Page 3 of 16
                                                                                        3




         1                             P R O C E E D I N G S

         2               (The following proceedings were held in open court

         3    before the Honorable Mark G. Mastroianni, United States

         4    District Judge, United States District Court, District of

         5    Massachusetts, 300 State Street, Springfield, Massachusetts, on

         6    July 23, 2018.

         7               The defendant, Carlos Maldonado, is present with

         8    counsel.    The Assistant U.S. Attorneys Todd E. Newhouse and

         9    Greg A. Friedholm are present.)

10:05   10               THE CLERK:    Your Honor, the matters before the court

        11    are criminal numbers 16-30038 and 18-30025, United States

        12    versus Carlos Maldonado.       Court is now in session.      You may be

        13    seated.

        14               Would counsel please identify themselves for the Court

        15    and for the record.

        16               MR. NEWHOUSE:     Good morning.    Todd Newhouse, United

        17    States, on the 2016 case.

        18               MR. FRIEDHOLM:     Good morning, your Honor.       Greg

        19    Friedholm on behalf of the United States on the 2018 case.

10:08   20               THE COURT:    Good morning.

        21               MS. CONRAD:    Good morning, your Honor.       Miriam Conrad

        22    for Mr. Maldonado on both cases.

        23               THE COURT:    Good morning.

        24               And Mr. Maldonado is present.

        25               So this is status.     We went through a lot the last
             Case 3:19-cr-30018-DJC Document 27-3 Filed 06/17/19 Page 4 of 16
                                                                                      4




         1    time.    We covered a lot of ground the last time we were in

         2    court, and we kind of left it with, I think -- the parties with

         3    a lot to talk about as far as seeing where this case was going

         4    to go next.     So I'll leave it to whichever side wants to give

         5    me a status.

         6               MS. CONRAD:    Well, your Honor, I have conferred with

         7    Mr. O'Regan and with Mr. Friedholm.         They are unwilling to say

         8    at this point what their recommendation would be on a plea.

         9    Mr. Maldonado's guidelines are --

10:09   10               THE COURT:    On a plea to which one?

        11               MS. CONRAD:    Both.   It would be 210 to 262 months.

        12    That's with acceptance of responsibility.          And so Mr. Maldonado

        13    has indicated to me that he intends to hire private counsel,

        14    and if your Honor wishes to address him on that point, I would

        15    ask the Government counsel and all others not involved directly

        16    in this case be excused from the courtroom as it may implicate

        17    issues with respect to attorney-client communications.

        18               THE COURT:    Okay.    I just want to be clear for myself

        19    on the record.     So we have -- the numbers that you just

10:10   20    mentioned to me, we have the existing, the older drug

        21    indictment, and then we have the new case which is not indicted

        22    yet.    And so you had -- the Government was not prepared to give

        23    you recommendations on either when you were talking about that?

        24               MS. CONRAD:    Correct, correct.

        25               THE COURT:    Or how they work together?
             Case 3:19-cr-30018-DJC Document 27-3 Filed 06/17/19 Page 5 of 16
                                                                                          5




         1               MS. CONRAD:    Correct, although I believe that,

         2    especially after consultation with Probation Officer Rinaldi,

         3    that, again, those are based on if Mr. Maldonado is a career

         4    offender, an issue that I had intended to address prior to

         5    sentencing, and I have some arguments that he should not be

         6    considered a career offender.        But assuming he is, the

         7    guidelines for the drug case alone are 210 to 262 months.             The

         8    guidelines for the new case essentially are washed out if

         9    Mr. Maldonado is treated as a career offender on the drug case.

10:11   10    So they don't increase his guideline range.

        11               THE COURT:    All right.    And, also, in play here

        12    is -- I don't really know if you've discussed this with the

        13    Government as well -- is the violation of probation.

        14               MS. CONRAD:    Yes.   And, again, I don't have any

        15    specific numbers as far as the Government's recommendation.            So

        16    this really is a situation where -- with respect to a plea,

        17    other than knowing what the guidelines could be, Mr. Maldonado

        18    is not in a position to assess what recommendation the

        19    Government would make.

10:11   20               THE COURT:    All right.    And before we move on with the

        21    issue of hiring private counsel, so presently we have a trial

        22    date on the older -- or the original drug case.           We have a

        23    trial date.     There are no evidentiary substantive motions to

        24    suppress or the like that need to be filed.          So that trial date

        25    is set; is that correct?
             Case 3:19-cr-30018-DJC Document 27-3 Filed 06/17/19 Page 6 of 16
                                                                                      6




         1                MS. CONRAD:   Correct.

         2                THE COURT:    All right.

         3                MS. CONRAD:   Of course we reserve the right to file

         4    any motions in limine and the like.

         5                THE COURT:    Of course, sure.    And I'm not even sure we

         6    have a scheduling order out yet.

         7                MS. CONRAD:   I don't think so.

         8                THE COURT:    But if there's not, we would give you one.

         9    Well, in light of what you've told me, you have not moved to

10:12   10    withdraw.    Do you anticipate you're going to be moving to

        11    withdraw?    You are telling me that Mr. Maldonado might or is

        12    definitively?     I don't know what that means, where he wants to

        13    talk to a private lawyer.

        14                MS. CONRAD:   He wants to hire a private lawyer.

        15                THE COURT:    Wanting to and actually doing it are two

        16    different things.

        17                MS. CONRAD:   I understand, your Honor.

        18                THE COURT:    Well, the only possible thing for the

        19    Government to comment on regarding that would be how that could

10:13   20    potentially affect the trial date --

        21                MS. CONRAD:   Correct.

        22                THE COURT:    -- in this case.    It has been moved and

        23    continued numerous times for various reasons, including new

        24    counsel, you, being appointed to this case.          So -- all right.

        25                Government, what do you want to say?
             Case 3:19-cr-30018-DJC Document 27-3 Filed 06/17/19 Page 7 of 16
                                                                                    7




         1               MR. NEWHOUSE:     With regard to the 2016 drug case, the

         2    Government would strongly oppose any change in counsel at this

         3    point.    As the Court is well aware, the Defendant has an

         4    absolute right under the Sixth Amendment to counsel, but that

         5    right is limited.      He does not have the right to continuously

         6    switch counsel and delay a case.        This case is now over two

         7    years old.    It's relatively simple, a one-count drug

         8    distribution indictment in which the Defendant is captured on

         9    three different DVDs handing drugs to a cooperating witness on

10:14   10    audio and video.

        11               As you well know, hearkening back to the beginning of

        12    this case, Attorney Levinson was on this case for about a year

        13    and a half and we had, my memory is, three different hearings

        14    where the Defendant said he wanted new counsel and then after

        15    colloquy with this Court changed his mind.          That changed I

        16    think it was sometime late last year or early this year when

        17    after the third colloquy in which the Government, who is now

        18    present, this Court allowed Attorney Levinson's motion to

        19    withdraw, and Attorney Conrad came in I think it was sometime

10:14   20    early this year or late last year.         So seven or eight months

        21    ago.

        22               In my experience, there's no way an attorney is going

        23    to get on this case and be ready for trial on September 24th,

        24    and the Government strongly objects to pushing the trial back

        25    any further.     I think this is the fourth or fifth trial date
             Case 3:19-cr-30018-DJC Document 27-3 Filed 06/17/19 Page 8 of 16
                                                                                       8




         1    we've had set in this case.        I have a cooperating witness.    I

         2    need to call several law enforcement officers.           One of them has

         3    now relocated to another office across the country.

         4               And, you know, the Defendant has a right to a speedy

         5    trial, but at some point, Judge, the Government has a right to

         6    have its case tried.      This is an important case for the

         7    community.    Drugs are killing the valley, and I think we have

         8    the right -- the United States has the right to get this case

         9    to trial no later than September 24th, and that's not going to

10:15   10    happen with a new attorney coming in this case.

        11               MS. CONRAD:    May I just address two points raised by

        12    Mr. Newhouse, if I may, your Honor.

        13               First of all, I don't believe the Government has -- or

        14    even the Court, frankly, can oppose hiring of new counsel.          If

        15    Mr. Maldonado hires new counsel, the Government has no say in

        16    that.    I'm not moving to withdraw.

        17               THE COURT:    Neither does the Court --

        18               MS. CONRAD:    Right.

        19               THE COURT:    -- if that new counsel is prepared to try

10:15   20    the case on the scheduled date.

        21               MS. CONRAD:    They can certainly address the timing

        22    issue, but they can't really oppose a change of counsel.

        23               Second of all, Mr. Newhouse perhaps -- maybe I

        24    misunderstood him, but I think he said this case was more than

        25    two years old.     That's incorrect.     The case was indicted on
             Case 3:19-cr-30018-DJC Document 27-3 Filed 06/17/19 Page 9 of 16
                                                                                      9




         1    September 15th of 2016.       Although it's close, it is not yet

         2    more than two years.

         3               THE COURT:    All right.    So I'm not going to take any

         4    action on your notification that Mr. Maldonado would like to

         5    hire new counsel.      I can't because there's no motion in front

         6    of me.    You are not moving to withdraw.        I have no appearance

         7    from new counsel, from anyone who's prepared to file an

         8    appearance.

         9               And you are absolutely correct, Attorney Conrad, if

10:16   10    Mr. Maldonado wants to hire an attorney, that attorney can file

        11    an appearance and seek to move the dates that are presently

        12    scheduled.    I will tell everyone in the room and you,

        13    Mr. Maldonado, that I don't want to predetermine what I would

        14    do if there was a motion for another continuance based upon new

        15    counsel because I would have to assess the reasoning put forth,

        16    but I would tell you, and everyone else in this court, that it

        17    is highly unlikely that you would get a continuance of your

        18    trial date because of change of counsel.

        19               At the appropriate time, I will consider that

10:17   20    situation and look at all the evidence to be completely fair.

        21    As I said, I don't know the basis or the reasons that would be

        22    put forward, but I don't need to remind all the parties or you,

        23    Mr. Maldonado, of the number of continuances in this case that

        24    were -- and the number of times you have discussed and raised

        25    to the Court wanting different counsel, which resulted in
             Case 3:19-cr-30018-DJC Document 27-3 Filed 06/17/19 Page 10 of 16
                                                                                       10




         1     Attorney Conrad being appointed to this case.

         2               I am also aware of the letter that you wrote to this

         3     Court asking for the prosecution counsel to be changed in this

         4     case.   So there is a history of you asking the Court to take

         5     action or -- through your using the appearance of attorneys,

         6     whether that be the Government's attorney or your attorney in

         7     this case.    So in your discussions with private counsel that

         8     you might be seeking to retain -- and I don't know if this is

         9     going on -- you should let that private counsel know

10:18   10     essentially what I have just told you.         And, again, that

        11     doesn't mean that I won't consider fresh, if you have a new

        12     private counsel, what that counsel says to me, but let that

        13     private counsel, whoever you are talking to, know the situation

        14     as I just kind of generally explained it to you.           All right,

        15     Mr. Maldonado?

        16               THE DEFENDANT:     Yes, sir.

        17               THE COURT:     So right now we are scheduled for trial.

        18     If something else comes up, I'll address it at that point.          So

        19     what else do we have to discuss today?

10:19   20               MR. FRIEDHOLM:     Your Honor, there is a motion to

        21     transfer custody of, an interesting segue, the letter that was

        22     received by the Court from Mr. Maldonado on or about April 5th.

        23               THE COURT:     Yes.   And I talked quickly with

        24     Mr. Bartlett regarding that.       I think the defense still has

        25     time to respond.     I don't have a response.       Are you going to be
             Case 3:19-cr-30018-DJC Document 27-3 Filed 06/17/19 Page 11 of 16
                                                                                     11




         1     responding to that?

         2               MS. CONRAD:     I will, your Honor.     I would like to

         3     discuss that with Mr. Maldonado, though.

         4               THE COURT:     All right.    I won't take that up today.

         5               MR. FRIEDHOLM:     The Government would be moving to

         6     dismiss the information that was on file without prejudice at

         7     this point, and so because effectively that docket will be

         8     closed, I just ask that the motion for the transfer of custody

         9     be transferred to the '16 -- the 2016 docket or we can refile

10:19   10     it under that number if the Court would like.

        11               THE COURT:     All right.    So you are moving -- I guess

        12     you have got to run that by me one more time.

        13               MR. FRIEDHOLM:     Sure.    Because Mr. Maldonado has

        14     indicated that he is not going to plead to the information that

        15     was presented to the Court, the Government is now moving to

        16     dismiss that information without prejudice.

        17               THE COURT:     I see.

        18               MR. FRIEDHOLM:     So because of that, there won't be any

        19     docket -- presumably the Court will allow, there won't be a

10:20   20     docket, no longer open, and because the motion to transfer

        21     custody was filed under that docket number, I just ask that

        22     that motion be transferred to the 2016 docket or the Government

        23     can refile.

        24               THE COURT:     All right.    That's an administrative type

        25     of moving of docket.      Are you -- do you want to say anything
             Case 3:19-cr-30018-DJC Document 27-3 Filed 06/17/19 Page 12 of 16
                                                                                       12




         1     about that?

         2               MS. CONRAD:     I think it would be cleaner if it were

         3     just refiled with the correct docket number or the older docket

         4     number on it as opposed to something having something with one

         5     docket number docketed in this case.

         6               THE COURT:     I'm not quite sure -- I think this is an

         7     issue that the clerk's office can determine regarding how their

         8     filing and docketing is going to enter.

         9               There would be no opposition, is that correct, the

10:21   10     dismissal of the information?       That seems absolutely

        11     appropriate.    So the information can be dismissed.         And I'll

        12     leave it to the clerk's determination as to transfer of files

        13     or opening new -- you know, where the documents in the closed

        14     information will go.

        15               MR. FRIEDHOLM:     And then one other situation that has

        16     arisen.   This is a fairly unique circumstance where the

        17     Defendant did not waive indictment, but there was information

        18     that was on file with the Court.        The Government would just ask

        19     that because the Defendant did not waive but because it's on

10:21   20     file and the court suspended the hearing so that the defense

        21     and the parties could further discuss whether he intended to

        22     plead to that information, that that time, from June 20th to

        23     today, be excluded under any speedy trial calculations.

        24               THE COURT:     Be excluded under the speedy trial

        25     calculations for the alleged -- the crime alleged in the
             Case 3:19-cr-30018-DJC Document 27-3 Filed 06/17/19 Page 13 of 16
                                                                                      13




         1     information?

         2                 MR. FRIEDHOLM:   That is correct.     So the rule reads

         3     that it needs to be brought to trial within 70 days of the

         4     filing of an information or indictment.         Now, he never waived

         5     his right to indictment.      Arguably --

         6                 THE COURT:    Yes, I see what you mean.     All right.

         7     Fine.

         8                 MS. CONRAD:   May I just be heard on that, your Honor?

         9                 THE COURT:    Well, sure.   I was going to suggest that

10:22   10     the Government would need to file a motion as opposed to moving

        11     orally but -- and then you could address it.

        12                 MS. CONRAD:   It seems to me that if the Government is

        13     moving to dismiss that information without prejudice, then any

        14     speedy trial calculation is moot.

        15                 THE COURT:    It may be.    It may be, but I can also see

        16     a creative argument being made otherwise, if there should -- if

        17     a new indictment should come out addressing that information.

        18     Attorney Conrad brings a good point up.         I'll let you consider

        19     those options.     Any speedy trial issue needs to be addressed by

10:23   20     a motion.    So just file a motion essentially stating what you

        21     have just told me or considering what Attorney Conrad just said

        22     as well, but -- I do appreciate the position, and I'm sure

        23     Attorney Conrad does as well.       As I said, I can see -- I don't

        24     know if it would be successful, but I can see a creative

        25     argument at least put out there regarding speedy trial.           So
             Case 3:19-cr-30018-DJC Document 27-3 Filed 06/17/19 Page 14 of 16
                                                                                     14




         1     please address that by way of motion and give the defense a

         2     chance to respond.

         3               MR. FRIEDHOLM:     I'll file that today, your Honor.

         4     Thank you very much.

         5               THE COURT:     I think that's all we have.       We're on

         6     track for trial.     The Court will issue a scheduling order

         7     regarding motions in limine, witness lists, and all the other

         8     logistical issues that are adjustments to the scheduling

         9     orders.

10:24   10               MS. CONRAD:     Just two quick things, one housekeeping

        11     and the other I would like to confer with Mr. Maldonado about

        12     before we adjourn.     With respect to scheduling, I just want to

        13     note that I had made a commitment to be faculty at a trial

        14     advocacy workshop the week prior to the trial date.           And I

        15     won't be there every day, but I will have to be there at least

        16     three days and all in the afternoon.        So I just want to note

        17     that to the extent there's any hearings scheduled on motions in

        18     limine or pretrial conference or the like.

        19               THE COURT:     Oh, sure.   I'm sure the clerk's office

10:24   20     will work with you, and I will obviously consider that when

        21     you're requesting dates for hearings.

        22               MS. CONRAD:     Thank you.    May I just confer with

        23     Mr. Maldonado for a moment because, although I'm not seeking to

        24     withdraw, I just want to make sure that there are no issues

        25     that he wants to raise with respect to my representation of him
             Case 3:19-cr-30018-DJC Document 27-3 Filed 06/17/19 Page 15 of 16
                                                                                         15




         1     while we're all here.

         2               THE COURT:     Sure.   Do you need to do that privately or

         3     do you want the noise machine on?

         4               MS. CONRAD:     The noise machine will be fine.         Thank

         5     you.

         6               (Discussion with counsel)

         7               MS. CONRAD:     Mr. Maldonado indicated he doesn't have

         8     anything he wishes to raise with the Court at this time.

         9               THE COURT:     Does not.   All right.     Very good.    A

10:25   10     scheduling order will issue for the trial.          Thank you.

        11               MS. CONRAD:     Thank you.

        12               THE CLERK:     All rise.   Court is in recess.

        13               (Adjourned 10:26 a.m.)

        14

        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25
             Case 3:19-cr-30018-DJC Document 27-3 Filed 06/17/19 Page 16 of 16
                                                                                 16




         1                       CERTIFICATE OF OFFICIAL REPORTER

         2

         3                     I, Linda Walsh, Registered Professional Reporter

         4     and Certified Realtime Reporter, in and for the United States

         5     District Court for the District of Massachusetts, do hereby

         6     certify that pursuant to Section 753, Title 28, United States

         7     Code that the foregoing is a true and correct transcript of the

         8     stenographically reported proceedings held in the

         9     above-entitled matter and that the transcript page format is in

        10     conformance with the regulations of the Judicial Conference of

        11     the United States.

        12                           Dated this 26th day of July, 2018.

        13

        14

        15                           /s/ Linda Walsh_______________

        16                           Linda Walsh, RPR, CRR

        17                           Official Court Reporter

        18

        19

10:33   20

        21

        22

        23

        24

        25
